CALL, District Judge.
A general ship’s agent is presumed to rely upon the credit of the owner, and not upon the credit of the ship. But the contract of the Job Shipping Corporation is different from that of a general agent, in that it distinctly declares that the advances are not to be made upon the credit of the owner. The intention to rely upon the ship as security is definitely and clearly stated, and rebuts any presumption that might otherwise arise of credit to the owner. The advances were of a character to create a maritime lien. More than the amount remaining in the registry of the court is due for seamen’s wages.
I am of opinion that this proven claim is entitled to priority over the unascertained liability of Higgins & Co. Moreover, due diligence was not displayed by Higgins & Co. in amending their libel of intervention after exceptions had been sustained. They were given notice of the final hearing, and not until after the hearing was had did they make application to amend. Under these circumstances, the application to amend will be denied.
A decree may therefore be prepared, ordering the application of the funds remaining in the registry of the court to the payment of the amount due the Job Shipping Corporation.